DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a surgical tool.
Group II, claims 9-16, drawn to a surgical tool.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a surgical tool for ophthalmology that includes a nozzle portion capable of sucking a liquid, wherein the nozzle portion includes an inner tube which is provided with an inner through- hole allowing the liquid to pass therethrough and an outer tube which accommodates the inner tube and is provided with an outer through-hole allowing the liquid to pass therethrough, wherein the outer tube and the inner tube are disposed to be relatively movable, and wherein the outer through-hole and the inner through-hole are disposed such that an overlapping region is changeable by the relative movement of the outer tube and the inner tube. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nissan. 

During a telephone conversation with Robert Smyth on 06/08/21 a provisional election was made without traverse to prosecute the invention II, claims 9-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-8 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the on a movement locus" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be read as “an on a movement locus”. Claims 10-16 are rejected for the same reason as claim 9 by virtue of dependency on claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McCawley (US 2013/0053759) in view of Berberich (US 2008/0021488).
Regarding claim 9, an invention relating to surgical cutters, McCawley discloses (Figs. 1-2) a surgical tool (100) for ophthalmology (Abstract) comprising: a nozzle portion (A, see annotated figure below) which is able to suck a liquid (Par. 0017 & 0032); and a holding portion (160, 180, 270) which is fixed to the nozzle portion, wherein the nozzle portion includes an inner tube (290) through which a liquid passes (Par. 0032) and an outer tube (120) which is provided with an outer through-hole (210) allowing the liquid to flow therethrough, accommodates the inner tube (Par. 0030), and has a common axis (AA) to the inner tube, wherein the holding portion includes a movable body (180 &270) which is 

    PNG
    media_image1.png
    351
    520
    media_image1.png
    Greyscale

In the same field of endeavor, which is surgical cutters, Berberich teaches an inner tube (28) provided with a plurality of inner through-holes (44, 46, 48) having different sizes (Par. 0047) and wherein at least a part of an outer through-hole (18) of an outer tube (12) is disposed to overlap the on a movement locus of the plurality of inner through-holes (Figs. 6-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCawley to have the inner tube provided with a plurality of inner through-holes having different sizes and wherein at least a part of the outer through-hole is disposed to overlap the on a movement locus of the plurality of inner through-holes. Doing so would provide a very high degree of efficiency of the cutting performance and cutting action because 
Regarding claim 10, McCawley, as modified by Berberich, discloses the surgical tool according to claim 9. McCawley further discloses wherein the inner passage includes an enlarged passage portion (270) which has an inner diameter (D4) larger than that of the inner tube diameter (D5), and wherein a length (B, see annotated figure below) in a direction along the axis of the enlarged passage portion is longer than a length (C, see annotated figure below) of the inner tube.

    PNG
    media_image2.png
    282
    775
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 12-16 are allowable for the same reason as claim 11 by virtue of dependency on claim 11.

Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would render the device inoperable. Furthermore a teaching reference with this missing structure could not be found.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art reference Nissan discloses the invention substantially as claimed except for the inner through-holes having different sizes; and wherein the holding portion includes a movable body which is fixed to the inner tube and is provided with an inner passage communicating with the inner tube and a casing portion which is fixed to the outer tube, accommodates the movable body, and rotatably supports the movable body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/ERICH G HERBERMANN/               Primary Examiner, Art Unit 3771